Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 12/26/2019.
Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 6 is objected to because of the following informalities: Line 3 recites “commutation graph” which should recite “computation graph”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Grau Pub. No. US 2019/0050512 A1 (hereafter Grau) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya).

With regard to claim 1, Micks teaches a system for deterministic simulation (statistical models may be evaluated and modified by processing simulated sensor outputs that simulate perception of a scenario by the sensors of the vehicle model 106b in at least ¶ [0030], ¶ [0035] and abstract) of distributed processing, the system comprising (The disclosure may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks. In a distributed system environment, program modules may be located in both local and remote memory storage devices in at least ¶ [0145]):
a computer-readable memory (Any combination of one or more computer-usable or computer-readable media may be utilized in at least ¶ [0020] – [0021]); and
one or more processors in communication with the computer readable memory and configured to at least (These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks in at least ¶ [0022]):
configured to execute in a simulation mode to process simulation data representing output of one or more sensors (for a scenario, and a vehicle included in the scenario including sensor model data 108d, a perception of the scenario by the sensors may be simulated by the sensor simulation 
further configured to execute in a production mode to process sensor data received from the one or more sensors (The method 500 may include receiving 502 sensor data, which is simulated sensor data in the context of the methods 300a, 300b or actual sensor data when in use in an actual vehicle. Hereinafter, the references to “sensor data” and “sensors” shall be understood to refer to actual sensor data from sensors 124, 126, 128 when the method 500 is performed by a vehicle controller 122. “Sensor data” and “sensors” shall be understood to refer to simulated sensor data and models 108d of sensors perceiving a scenario where the method 500 is performed in the context of either of the methods 300a, 300b in at least ¶ [0073] – [0075] and Fig. 5);
Micks teaches a vehicle sensor data simulation system but does not specifically teach loading a computation graph.
	However, in analogous art Grau teaches load, into a portion of the computer-readable memory allocated to a single process (embodiments of the present disclosure are directed toward efficient processing of autonomous driving (AD) simulations by avoiding execution of redundant simulation segments. In other words, it may be desired to keep computational effort to a minimum. The present disclosure includes various exemplary embodiments describing graph-based approaches to AD simulations which are configured to save a significant amount of computations in cases where a simulation includes a sequence of parameter variations. The graph-based a computation graph comprising a plurality of executable nodelets (The simulation including its variations can be implemented as a graph structure in which the simulation may be executed in a manner similar to traversing a graph in at least abstract and storing, before execution of the detected branching time event, a current state of the initial simulation session as a parent graph node in at least ¶ [0005] and obtain a stored AD simulation state, the simulation state stored as a graph node linked to one or more other simulation states stored as other graph nodes in at least ¶ [0007]),
It would have been obvious to a person having ordinary skill in the art prior the effective filing date of the claimed invention to combine the loading a computation graph of Grau with the systems and methods of Micks resulting in the vehicle sensor data simulation system, as in Micks, loading a computation graph as in Grau. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of reducing redundancy and computing the simulation faster and more efficiently (See at least Grau ¶ [0018]).
Micks and Grau teach a vehicle sensor data simulation system utilizing a computation graph but do not specifically teach the details of the serial and parallel scheduling and inter-process communications.
However, in analogous art Tamiya teaches a system for deterministic simulation of distributed processing, the system comprising (a distributed 
load, into a portion of the computer-readable memory allocated to a single process, a scheduler (At the time of activation of the scheduler 10, the scheduler 10 is read from the auxiliary memory unit 34 to be loaded to the main memory unit 35 in at least ¶ [0038] and consecutive execution mode in at least S33 and S39-S42, Fig. 8 (single process), Examiner notes that the ‘graph’ describes relationships/control system between nodelets; similarly, the scheduler facilitates allocation, communication and control between the nodelets)
a plurality of executable nodelets (FIG. 4 is a drawing illustrating an example of the configuration of a distributed simulation environment. In the system illustrated in FIG. 4, a scheduler computer 20 and simulation computers 21 through 23 are connected to each other to perform data communication through a network 25 such as the Internet or a LAN (Local Area Network) in at least ¶ [0031])
wherein the plurality of executable nodelets are configured to execute in a simulation mode in which the plurality of executable nodelets executes serially to process simulation data (consecutive execution mode in at least S33 and S39-S42, Fig. 8 and If the received execution mode is not a parallel execution mode, the simulation performing unit 61 performs simulation in step S39 until the occurrence of data exchange with another simulation unit 60 or until the end of one time slot TS in at least ¶ [0071] – [0073]), and
wherein the plurality of executable nodelets are further configured to execute in a production mode in which two or more nodelets of the plurality of executable nodelets execute concurrently to process data (parallel execution mode in at least S33-S38, Fig. 8 and If the received execution mode is a parallel execution mode, the simulation performing unit 61 uses the snapshot storing and retrieving unit 62 in step S34 to store the simulation conditions at the present time prior to the commencement of simulation in at least ¶ [0067] – [0070]);
schedule execution of the plurality of executable nodelets in the simulation mode, wherein the plurality of executable nodelets are scheduled to execute serially (consecutive execution mode in at least S33 and S39-S42, Fig. 8 and In step S42, the simulation performing unit 61 sends simulation results to the scheduler unit 50, thereby informing the scheduler unit 50 whether the simulation has reached the time slot value TS. After step S42, the procedure returns to step S31 in at least ¶ [0073] and If the received execution mode is not a parallel execution mode, the simulation performing unit 61 performs simulation in step S39 until the occurrence of data exchange with another simulation unit 60 or until the end of one time slot TS in at least ¶ [0071] – [0073]);
establish a channel for in-process communication to a first nodelet of the plurality of executable nodelets (When a data exchange with another SP occurs in either SP1 or SP2 that is performing simulation, the scheduler 10 instructs the next SP in the sequence list to perform simulation in a sequential manner. When the simulation time of SP1 or SP2 that is performing simulation has reached the end of the time slot 
send in-process data to the first nodelet using the channel (DATA WRITE S2 sent to SP1 in at least Fig. 11), wherein the in-process data is generated by a second nodelet (DATA WRITE S2 sent by SP2 in at least Fig. 11) based at least partly on the simulation data (DATA WRITE S1 sent by SP1 to SP2 in at least Fig. 11), and wherein the channel copies the in-process data from a first location of the portion of the computer-readable memory allocated to the process to a second location of the portion of the computer-readable memory allocated to the process (the auxiliary memory unit 34 stores installed SP1 through SP3, and, also, stores various files and data … At the time of activation of SP1 through SP3, SP1 through SP3 are read from the auxiliary memory unit 34 to be loaded to the main memory unit 35. The computing unit 36 performs various types of processing by use of SP1 through SP3 stored in the main memory unit 35 in at least ¶ [0039], Examiner notes that when SP1-SP3 are active, in-process, data is copied from main memory to auxiliary memory and vice versa. Additionally, DATA WRITEs of Fig. 11 are written to and from SP1 and SP2, each of which have memory allocated thereto (i.e., SP1 writing data to SP2 is copying data from memory location allocated to SP1 to memory location allocated to SP2 and vice versa)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the serial and parallel scheduling and inter-process communications of Tamiya with the systems and methods 

With regard to claim 2, Micks teaches simulation of at least a portion of a vehicle control system (A scenario is defined that including models of vehicles and a typical driving environment. A model of a subject vehicle is added to the scenario and sensor locations are defined on the subject vehicle. Perception of the scenario by sensors at the sensor locations is simulated to obtain simulated sensor outputs. The simulated sensor outputs are annotated to indicate the location of obstacles in the scenario in at least abstract and ¶ [0037]) and Grau teaches wherein the computation graph comprises at least a portion of a vehicle control system (The AD simulation can include segmented time events that include variations. The simulation including its variations can be implemented as a graph structure in which the simulation may be executed in a manner similar to traversing a graph in at least abstract).

With regard to claim 3, Micks teaches wherein the one or more sensors include at least one of: a LiDAR sensor, a RADAR sensor, an inertial sensor, or a camera (the vehicle model 106b may additionally include one or more sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors, and one or more descriptors of the one or more sensors. For example, for a microphone, the sensor model 108d may include the gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like. For a camera, the sensor model 108d may include the field of view, resolution, zoom, frame rate, or other operational limit of the camera. For a LIDAR or RADAR sensor, the sensor model 108d may include a resolution, field of view, and scan rate of the system in at least ¶ [0026] and In some embodiments, scenarios may be modeled based on video or other measurements of an actual location, e.g. observations of a location, movements of vehicles in the location, the location of other objects, etc in at least ¶ [0031]).

With regard to claim 6, Grau teaches wherein each nodelet of the plurality of executable nodelets is configured to receive in-process data using at least one channel of a plurality of channels of the commutation graph (The linking and storage of simulation states in a graph or graph-like structure enable intelligent strategies to efficiently traverse the graph or reduce or eliminate computation execution of redundant simulation segments. That is a new simulation session can be implemented directly from one of the stored states, either automatically or in response to some user-defined input in at least ¶ [0070] - [0071]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Grau Pub. No. US 2019/0050512 A1 (hereafter Grau) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya) as applied to claims 1-3 and 6 above and in further view of Goudie et al. GB2370661A (hereafter Goudie).

With regard to claim 4, Tamiya teaches wherein the one or more processors are further configured to at least: determine that a new in-process communication is to be sent using the channel (A scheduler program (hereinafter referred to as a "scheduler") 10 controls simulation timings in the distributed environment for performing simulation (hereinafter referred to as a "distributed simulation environment"), and sends simulation resume instructions to SP1 through SP3. The simulation resume instructions serve to inform SP1 through SP3 of a time slot value TS in at least ¶ [0022]);
Micks, Grau and Tamiya do not specifically teach determining that a queue is full and overwriting.
However, in analogous art Goudie teaches determine, during the production mode, that a queue associated with the channel is full; and overwrite an oldest in-process communication in the queue with the new in- process communication (Preferably, the method further comprises determining whether a queue full condition exists and, in response to a positive determination, disposing of the oldest data stored in the queue. The disposing step may comprise overwriting the oldest data stored in the queue. When the queue is approximately full and a destination provides data at a faster rate than a source is provided with data, this allows newer data to be stored in the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining that a queue is full and overwriting of Goudie with the systems and methods of Micks, Grau and Tamiya resulting in a system in which the vehicle sensor simulation and serial/parallel processing system of Micks, Grau and Tamiya considers whether a queue is full and overwrites oldest data as in Goudie. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensuring that new data is not lost and has a place to be stored, advantageously purging the oldest, no longer needed data (See at least Goudie page 1 lines 22-28 and page 7 lines 21-31).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Grau Pub. No. US 2019/0050512 A1 (hereafter Grau) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya) as applied to claims 1-3 and 6 above and in further view of Xing et al. CN102789403A (hereafter Xing). Citations to Xing refer to English translation provided herewith.

With regard to claim 5, Tamiya teaches wherein the one or more processors are further configured to at least: determine that a new in-process communication is to be sent using the channel (A scheduler program (hereinafter referred to as a 
Micks, Grau and Tamiya do not specifically teach determining that a queue is full and delaying.
However, in analogous art Xing teaches determine, during the simulation mode, that a queue associated with the channel is full; and delay adding the new in-process communication to the queue until there is space in the queue for the new in-process communication (optimization of the write operation of the data stored in the write request queue before, judging whether the write request queue is full, if the write request queue is full, a delay control module instruction to the new write operation flash memory interface module in at least ¶ [0018]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining that a queue is full and delaying of Xing with the systems and methods of Micks, Grau and Tamiya resulting in a system in which the vehicle sensor simulation and serial/parallel processing system of Micks, Grau and Tamiya considers whether a queue is full and delays as in Xing. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of advantageously constraining reading and writing operation and reducing the operation intensity, effectively reduces in the flash memory device error probability and prolongs .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Grau Pub. No. US 2019/0050512 A1 (hereafter Grau) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya) as applied to claims 1-3 and 6 above and in further view of Maturana et al. Pub. No. US 2012/0084062 A1 (hereafter Maturana).

With regard to claim 7, Micks, Grau and Tamiya teach the system of claim 1, wherein the one or more processors are further configured to at least:
Micks teaches load an input data item from the simulation data (for a scenario, and a vehicle included in the scenario including sensor model data 108d, a perception of the scenario by the sensors may be simulated by the sensor simulation module 114b as described in greater detail below in at least ¶ [0033] and 306, Fig. 3A-3C);
Micks, Grau and Tamiya do not specifically teach synchronizing a simulated clock.
However, in analogous art Maturana teaches load an input data item from the simulation data; determine a first timestamp associated with the input data item; set a simulated clock to a time represented by the first timestamp; and schedule execution of the second nodelet based at least partly on the time, wherein the simulated clock maintains the time represented by the first timestamp during execution of the second nodelet, and wherein the second nodelet uses the simulated clock to generate a second timestamp associated with the in-process communication generated by the second nodelet (to facilitate desired simulation of the simulated controlled system, the system 100 can comprise a simulation management component (SMC) 122 that can facilitate controlling operation of the simulation of the simulated controlled system. The SMC 122 can facilitate synchronization of the clocks 114, 116, 118 and 120, synchronization of intra-node and inter-node data exchanges, prediction of time lengths of steps in the simulation, among other features and functionality of the SMC 122, as more fully disclosed herein. In an aspect, the SMC 122 can employ a modified Institute of Electrical and Electronics Engineers (IEEE) 1588 Precision Time Protocol (PTP) (IEEE 1588 PTP) standard to facilitate synchronization of the components and associated clocks of the simulated controlled system in ¶ [0040]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the synchronizing a simulated clock of Maturana with the systems and methods of Micks, Grau and Tamiya resulting in a system in which the simulations and nodes, as in the vehicle sensor data simulation system utilizing a computation graph and serial and parallel execution of Micks, Grau and Tamiya, further utilizes the synchronization, as in Maturana, such that clocks of the nodes and simulations are synchronized. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of more managing simulation clocks to increase efficiency and maintain data coherency (See at least Maturana ¶ [0003] – [0006]).

Claims 8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya).

With regard to claim 8, Micks teaches a computer-implemented method comprising (statistical models may be evaluated and modified by processing simulated sensor outputs that simulate perception of a scenario by the sensors of the vehicle model 106b in at least ¶ [0030], ¶ [0035] and abstract and The disclosure may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks. In a distributed system environment, program modules may be located in both local and remote memory storage devices in at least ¶ [0145]):
under control of a computing system comprising a computer processor configured to execute specific instructions (Any combination of one or more computer-usable or computer-readable media may be utilized in at least ¶ [0020] – [0021] and These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks in at least ¶ [0022]),
wherein the plurality of subsystems are configured to operate in a first operating mode to process simulated sensor data (for a scenario, and a vehicle included in the scenario including sensor model data 108d, a perception of the scenario by the sensors may be simulated by the sensor simulation module 114b as described in greater detail below in at least ¶ [0033] and 306, Fig. 3A-3C), and
in a second operating mode to process sensor data (The method 500 may include receiving 502 sensor data, which is simulated sensor data in the context of the methods 300a, 300b or actual sensor data when in use in an actual vehicle. Hereinafter, the references to “sensor data” and “sensors” shall be understood to refer to actual sensor data from sensors 124, 126, 128 when the method 500 is performed by a vehicle controller 122. “Sensor data” and “sensors” shall be understood to refer to simulated sensor data and models 108d of sensors perceiving a scenario where the method 500 is performed in the context of either of the methods 300a, 300b in at least ¶ [0073] – [0075] and Fig. 5);
Micks teaches a vehicle sensor data simulation system but does not specifically teach the details of the serial and parallel scheduling and inter-process communications.
However, in analogous art Tamiya teaches a computer-implemented method (a distributed environment for performing simulation. In the distributed environment for performing simulation illustrated in FIG. 1, plural simulation programs 1 through 3 (hereinafter referred to as SP1 through SP3) run in parallel, thereby performing a simulation for the entire LSI circuit in at least ¶ [0021])
loading a plurality of subsystems into a portion of computer-readable memory allocated to a single process (At the time of activation of the scheduler 10, the scheduler 10 is read from the auxiliary memory unit 34 to be loaded to the main memory unit 35 in at least ¶ [0038] and consecutive execution mode in at least S33 and S39-S42, Fig. 8 (single process))
wherein the plurality of subsystems (FIG. 4 is a drawing illustrating an example of the configuration of a distributed simulation environment. In the system illustrated in FIG. 4, a scheduler computer 20 and simulation computers 21 through 23 are connected to each other to perform data communication through a network 25 such as the Internet or a LAN (Local Area Network) in at least ¶ [0031]) are configured to operate in a first operating mode in which the plurality of subsystems executes only serially to process simulated data (consecutive execution mode in at least S33 and S39-S42, Fig. 8 and If the received execution mode is not a parallel execution mode, the simulation performing unit 61 performs simulation in step S39 until the occurrence of data exchange with another simulation unit 60 or until the end of one time slot TS in at least ¶ [0071] – [0073]), and
in a second operating mode in which two or more subsystems of the plurality of subsystems execute concurrently to process data (parallel execution mode in at least S33-S38, Fig. 8 and If the received execution mode is a parallel execution mode, the simulation performing unit 61 uses the snapshot storing and retrieving unit 62 in step S34 to store the simulation conditions at the present time prior to the commencement of simulation in at least ¶ [0067] – [0070]);
scheduling execution of the plurality of subsystems in the first operating mode (consecutive execution mode in at least S33 and S39-S42, Fig. 8 and In step S42, the simulation performing unit 61 sends simulation results to the scheduler unit 50, thereby informing the scheduler unit 50 whether the simulation has reached the time slot value TS. After step S42, the procedure returns to step S31 in at least ¶ [0073] and If the received execution mode is not a parallel execution mode, the simulation performing unit 61 performs simulation in step S39 until the occurrence of data exchange with another simulation unit 60 or until the end of one time slot TS in at least ¶ [0071] – [0073]);
establishing a channel for communication to a first subsystem of the plurality of subsystems (When a data exchange with another SP occurs in either SP1 or SP2 that is performing simulation, the scheduler 10 instructs the next SP in the sequence list to perform simulation in a sequential manner. When the simulation time of SP1 or SP2 that is performing simulation has reached the end of the time slot TS1, the scheduler 10 removes, from the sequence list, SP1 or SP2 that has reached the end of the time slot TS1 in at least ¶ [0079] – [0084] and Fig. 11, exemplary communications, in-process, between scheduler, SP1 and SP2); and
sending in-process data to the first subsystem using the channel (DATA WRITE S2 sent to SP1 in at least Fig. 11), wherein the in-process data is generated by a second subsystem of the plurality of subsystems (DATA WRITE S2 sent by SP2 in at least Fig. 11) based at least partly on the simulated sensor data (DATA WRITE S1 sent by SP1 to SP2 in at least Fig. 11), and wherein the channel copies the in-process data from a first location of the portion of the computer-readable memory allocated to the process to a second location of the portion of the computer-readable memory allocated to the process (the auxiliary memory unit 34 stores installed SP1 through SP3, and, also, stores various files and data … At the time of activation of SP1 through SP3, SP1 through SP3 are read from the auxiliary memory unit 34 to be loaded to the main memory unit 35. The computing unit 36 performs various types of processing by use of SP1 through SP3 stored in the main memory unit 35 in at least ¶ [0039], Examiner notes that when SP1-SP3 are active, in-process, data is copied from main memory to auxiliary memory and vice versa. Additionally, DATA WRITEs of Fig. 11 are written to and from SP1 and SP2, each of which have memory allocated thereto (i.e., SP1 writing data to SP2 is copying data from memory location allocated to SP1 to memory location allocated to SP2 and vice versa)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the serial and parallel scheduling and inter-process communications of Tamiya with the systems and methods of Micks resulting in a system in which the vehicle sensor data simulation system utilizing, as in Micks, utilizes the serial and parallel scheduling and inter-process communications, as in Tamiya. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by dynamically adapting to the simulation wherein the system may take advantage of the benefits of parallel processing in a distributed environment  when data need not be exchanged between elements of the simulation (See at least Tamiya abstract, ¶ [0005] and ¶ [0086]).

With regard to claim 13, Micks teaches a system comprising (statistical models may be evaluated and modified by processing simulated sensor outputs that simulate perception of a scenario by the sensors of the vehicle model 106b in at least ¶ [0030], ¶ [0035] and abstract and The disclosure may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks. In a distributed system environment, program modules may be located in both local and remote memory storage devices in at least ¶ [0145]):
a computer-readable memory; and one or more processors in communication with the computer readable memory and configured to at least (Any combination of one or more computer-usable or computer-readable media may be utilized in at least ¶ [0020] – [0021] and These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks in at least ¶ [0022]):
wherein the plurality of subsystems are configured to operate in a first operating mode to process simulated sensor data (for a scenario, and a vehicle included in the scenario including sensor model data 108d, a perception of the scenario by the sensors may be simulated by the sensor simulation module 114b as described in greater detail below in at least ¶ [0033] and 306, Fig. 3A-3C), and
in a second operating mode to process sensor data (The method 500 may include receiving 502 sensor data, which is simulated sensor data in the context of the methods 300a, 300b or actual sensor data when in use in an actual vehicle. Hereinafter, the references to “sensor data” and “sensors” shall be understood to refer to actual sensor data from sensors 124, 126, 128 when the method 500 is performed by a vehicle controller 122. “Sensor data” and “sensors” shall be understood to refer to simulated sensor data and models 108d of sensors perceiving a scenario where the method 500 is performed in the context of either of the methods 300a, 300b in at least ¶ [0073] – [0075] and Fig. 5);
Micks teaches a vehicle sensor data simulation system but does not specifically teach the details of the serial and parallel scheduling and inter-process communications.
However, in analogous art Tamiya teaches a system (a distributed environment for performing simulation. In the distributed environment for performing simulation illustrated in FIG. 1, plural simulation programs 1 through 3 (hereinafter referred to as SP1 through SP3) run in parallel, thereby performing a simulation for the entire LSI circuit in at least ¶ [0021])
load a plurality of subsystems into a portion of the computer-readable memory allocated to a single process (At the time of activation of the scheduler 10, the scheduler 10 is read from the auxiliary memory unit 34 to be loaded to the main memory unit 35 in at least ¶ [0038] and consecutive execution mode in at least S33 and S39-S42, Fig. 8 (single process)),
wherein the plurality of subsystems (FIG. 4 is a drawing illustrating an example of the configuration of a distributed simulation environment. In the system illustrated in FIG. 4, a scheduler computer 20 and simulation computers 21 through 23 are connected to each other to perform data communication through a network 25 such as the Internet or a LAN (Local Area Network) in at least ¶ [0031]) are configured to operate in a first operating mode in which the plurality of subsystems executes only serially to process simulated data (consecutive execution mode in at least S33 and S39-S42, Fig. 8 and If the received execution mode is not a parallel execution mode, the simulation performing unit 61 performs simulation in step S39 until the occurrence of data exchange with another simulation unit 60 or until the end of one time slot TS in at least ¶ [0071] – [0073]), and
in a second operating mode in which two or more subsystems of the plurality of subsystems execute concurrently to process data (parallel execution mode in at least S33-S38, Fig. 8 and If the received execution mode is a parallel execution mode, the simulation performing unit 61 uses the snapshot storing and retrieving unit 62 in step S34 to store the simulation conditions at the present time prior to the commencement of simulation in at least ¶ [0067] – [0070]);
schedule execution of the plurality of subsystems in the first operating mode (consecutive execution mode in at least S33 and S39-S42, Fig. 8 and In step S42, the simulation performing unit 61 sends simulation results to the scheduler unit 50, thereby informing the scheduler unit 50 whether the simulation has reached the time slot value TS. After step S42, the procedure returns to step S31 in at least ¶ [0073] and If the received execution mode is not a parallel execution mode, the simulation 
establish a channel for communication to a first subsystem of the plurality of subsystems (When a data exchange with another SP occurs in either SP1 or SP2 that is performing simulation, the scheduler 10 instructs the next SP in the sequence list to perform simulation in a sequential manner. When the simulation time of SP1 or SP2 that is performing simulation has reached the end of the time slot TS1, the scheduler 10 removes, from the sequence list, SP1 or SP2 that has reached the end of the time slot TS1 in at least ¶ [0079] – [0084] and Fig. 11, exemplary communications, in-process, between scheduler, SP1 and SP2); and
send in-process data to the first subsystem using the channel (DATA WRITE S2 sent to SP1 in at least Fig. 11), wherein the in-process data is generated by a second subsystem of the plurality of subsystems (DATA WRITE S2 sent by SP2 in at least Fig. 11) based at least partly on the simulated sensor data (DATA WRITE S1 sent by SP1 to SP2 in at least Fig. 11), and wherein the channel copies the in-process data from a first location of the portion of the computer-readable memory allocated to the process to a second location of the portion of the computer-readable memory allocated to the process (the auxiliary memory unit 34 stores installed SP1 through SP3, and, also, stores various files and data … At the time of activation of SP1 through SP3, SP1 through SP3 are read from the auxiliary memory unit 34 to be loaded to the main memory unit 35. The computing unit 36 performs various types of processing by use of SP1 through SP3 stored in the main memory unit , Examiner notes that when SP1-SP3 are active, in-process, data is copied from main memory to auxiliary memory and vice versa. Additionally, DATA WRITEs of Fig. 11 are written to and from SP1 and SP2, each of which have memory allocated thereto (i.e., SP1 writing data to SP2 is copying data from memory location allocated to SP1 to memory location allocated to SP2 and vice versa)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the serial and parallel scheduling and inter-process communications of Tamiya with the systems and methods of Micks resulting in a system in which the vehicle sensor data simulation system utilizing, as in Micks, utilizes the serial and parallel scheduling and inter-process communications, as in Tamiya. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by dynamically adapting to the simulation wherein the system may take advantage of the benefits of parallel processing in a distributed environment  when data need not be exchanged between elements of the simulation (See at least Tamiya abstract, ¶ [0005] and ¶ [0086]).

With regard to claim 14, Micks teaches wherein the plurality of subsystems comprises at least a portion of a vehicle control system (A scenario is defined that including models of vehicles and a typical driving environment. A model of a subject vehicle is added to the scenario and sensor locations are defined on the subject vehicle. Perception of the scenario by sensors at the sensor locations is simulated to obtain 

With regard to claim 15,Micks teaches wherein the sensor data is generated by at least one of: a LiDAR sensor, a RADAR sensor, an inertial sensor, or a camera (the vehicle model 106b may additionally include one or more sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors, and one or more descriptors of the one or more sensors. For example, for a microphone, the sensor model 108d may include the gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like. For a camera, the sensor model 108d may include the field of view, resolution, zoom, frame rate, or other operational limit of the camera. For a LIDAR or RADAR sensor, the sensor model 108d may include a resolution, field of view, and scan rate of the system in at least ¶ [0026] and In some embodiments, scenarios may be modeled based on video or other measurements of an actual location, e.g. observations of a location, movements of vehicles in the location, the location of other objects, etc in at least ¶ [0031]).

With regard to claim 16, Tamiya teaches wherein each subsystem of the plurality of subsystems is configured to receive in-process data using at least one channel of a plurality of channels (DATA WRITE S1 sent by SP1 to SP2 in at least Fig. 11 and DATA WRITE S2 sent to SP1 by SP2 in at least Fig. 11).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya) as applied to claims 8 and 13-16 above and in further view of Xing et al. CN102789403A (hereafter Xing). Citations to Xing refer to English translation provided herewith.

With regard to claim 9, Tamiya teaches determining that a new in-process communication is to be sent using the channel (A scheduler program (hereinafter referred to as a "scheduler") 10 controls simulation timings in the distributed environment for performing simulation (hereinafter referred to as a "distributed simulation environment"), and sends simulation resume instructions to SP1 through SP3. The simulation resume instructions serve to inform SP1 through SP3 of a time slot value TS in at least ¶ [0022]);
Micks and Tamiya do not specifically teach determining that a queue is full and delaying.
However, in analogous art Xing teaches determining, during the first operating mode, that a queue associated with the channel is full; and delaying adding the new in-process communication to the queue until there is space in the queue for the new in-process communication (optimization of the write operation of the data stored in the write request queue before, judging whether the write request queue is full, if the write request queue is full, a delay control module instruction to the new write operation flash memory interface module in at least ¶ [0018]).


With regard to claim 17, Tamiya teaches determine that a new in-process communication is to be sent using the channel (A scheduler program (hereinafter referred to as a "scheduler") 10 controls simulation timings in the distributed environment for performing simulation (hereinafter referred to as a "distributed simulation environment"), and sends simulation resume instructions to SP1 through SP3. The simulation resume instructions serve to inform SP1 through SP3 of a time slot value TS in at least ¶ [0022]);
Micks and Tamiya do not specifically teach determining that a queue is full and delaying.
However, in analogous art Xing teaches determine, during the first operating mode, that a queue associated with the channel is full; and delay adding the new in-process communication to the queue until there is space in the queue for the new in-process communication (optimization of the write operation of the data stored in the write request queue before, judging whether the write request queue is full, if the write request queue is full, a delay control module instruction to the new write operation flash memory interface module in at least ¶ [0018]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining that a queue is full and delaying of Xing with the systems and methods of Micks and Tamiya resulting in a system in which the vehicle sensor simulation and serial/parallel processing system of Micks and Tamiya considers whether a queue is full and delays as in Xing. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of advantageously constraining reading and writing operation and reducing the operation intensity, effectively reduces in the flash memory device error probability and prolongs the service life of the flash memory device such that new data is not lost and has a place to be stored but without having to purge data (See at least Xing abstract).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya) as applied to claims 8 and 13-16 above and in further view of Goudie et al. GB2370661A (hereafter Goudie).

With regard to claim 10, Tamiya teaches  determining that a new in-process communication is to be sent using the channel (A scheduler program (hereinafter referred to as a "scheduler") 10 controls simulation timings in the distributed environment for performing simulation (hereinafter referred to as a "distributed simulation environment"), and sends simulation resume instructions to SP1 through SP3. The simulation resume instructions serve to inform SP1 through SP3 of a time slot value TS in at least ¶ [0022]);
Micks and Tamiya do not specifically teach determining that a queue is full and overwriting.
However, in analogous art Goudie teaches determining, during the second operating mode, that a queue associated with the channel is full; and overwriting an oldest in-process communication in the queue with the new in- process communication (Preferably, the method further comprises determining whether a queue full condition exists and, in response to a positive determination, disposing of the oldest data stored in the queue. The disposing step may comprise overwriting the oldest data stored in the queue. When the queue is approximately full and a destination provides data at a faster rate than a source is provided with data, this allows newer data to be stored in the queue in preference to older data. Old data will be understood to be data which was created at a source prior to new data in at least page 1 lines 22-28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining that a queue is full and overwriting of Goudie with the systems and methods of Micks and Tamiya resulting in a system in which the vehicle sensor simulation and serial/parallel 

With regard to claim 18, Tamiya teaches determine that a new in-process communication is to be sent using the channel (A scheduler program (hereinafter referred to as a "scheduler") 10 controls simulation timings in the distributed environment for performing simulation (hereinafter referred to as a "distributed simulation environment"), and sends simulation resume instructions to SP1 through SP3. The simulation resume instructions serve to inform SP1 through SP3 of a time slot value TS in at least ¶ [0022]);
Micks and Tamiya do not specifically teach determining that a queue is full and overwriting.
However, in analogous art Goudie teaches determine, during the second operating mode, that a queue associated with the channel is full; and overwrite an oldest in-process communication in the queue with the new in- process communication (Preferably, the method further comprises determining whether a queue full condition exists and, in response to a positive determination, disposing of the oldest data stored in the queue. The disposing step may comprise overwriting the oldest data stored in the queue. When the queue is approximately full and a destination 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining that a queue is full and overwriting of Goudie with the systems and methods of Micks and Tamiya resulting in a system in which the vehicle sensor simulation and serial/parallel processing system of Micks and Tamiya considers whether a queue is full and overwrites oldest data as in Goudie. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensuring that new data is not lost and has a place to be stored, advantageously purging the oldest, no longer needed data (See at least Goudie page 1 lines 22-28 and page 7 lines 21-31).

Claims 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. Pub. No. US 2018/0203445 A1 (hereafter Micks) in view of Tamiya Pub. No. US 2011/0161966 A1 (hereafter Tamiya) as applied to claims 8 and 13-16 above and in further view of Maturana et al. Pub. No. US 2012/0084062 A1 (hereafter Maturana).

With regard to claim 11, Micks and Tamiya teach the computer-implemented method of claim 8, further comprising:
loading an input data item from the simulated data (for a scenario, and a vehicle included in the scenario including sensor model data 108d, a perception of the scenario by the sensors may be simulated by the sensor simulation module 114b as described in greater detail below in at least ¶ [0033] and 306, Fig. 3A-3C);
Micks and Tamiya do not specifically teach synchronizing a simulated clock.
However, in analogous art Maturana teaches loading an input data item from the simulated data; determining a first timestamp associated with the input data item; and setting a simulated clock to a time represented by the first timestamp (to facilitate desired simulation of the simulated controlled system, the system 100 can comprise a simulation management component (SMC) 122 that can facilitate controlling operation of the simulation of the simulated controlled system. The SMC 122 can facilitate synchronization of the clocks 114, 116, 118 and 120, synchronization of intra-node and inter-node data exchanges, prediction of time lengths of steps in the simulation, among other features and functionality of the SMC 122, as more fully disclosed herein. In an aspect, the SMC 122 can employ a modified Institute of Electrical and Electronics Engineers (IEEE) 1588 Precision Time Protocol (PTP) (IEEE 1588 PTP) standard to facilitate synchronization of the components and associated clocks of the simulated controlled system in ¶ [0040]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the synchronizing a simulated clock of Maturana with the systems and methods of Micks and Tamiya resulting in a system in which the simulations and nodes, as in the vehicle sensor data simulation 

With regard to claim 12, Maturana teaches the computer-implemented method of claim 11, further comprising scheduling execution of the second subsystem based at least partly on the time, wherein the simulated clock maintains the time represented by the first timestamp during execution of the second subsystem, and wherein the second subsystem uses the simulated clock to generate a second timestamp associated with the in-process data generated by the second subsystem (to facilitate desired simulation of the simulated controlled system, the system 100 can comprise a simulation management component (SMC) 122 that can facilitate controlling operation of the simulation of the simulated controlled system. The SMC 122 can facilitate synchronization of the clocks 114, 116, 118 and 120, synchronization of intra-node and inter-node data exchanges, prediction of time lengths of steps in the simulation, among other features and functionality of the SMC 122, as more fully disclosed herein. In an aspect, the SMC 122 can employ a modified Institute of Electrical and Electronics Engineers (IEEE) 1588 Precision Time Protocol (PTP) (IEEE 1588 PTP) standard to facilitate synchronization of the components and associated clocks of the simulated controlled system in ¶ [0040]).

With regard to claim 19, Micks and Tamiya teach the system of claim 13, wherein the one or more processors are further configured to at least:
Micks teaches load an input data item from the simulated data (for a scenario, and a vehicle included in the scenario including sensor model data 108d, a perception of the scenario by the sensors may be simulated by the sensor simulation module 114b as described in greater detail below in at least ¶ [0033] and 306, Fig. 3A-3C);
Micks and Tamiya do not specifically teach synchronizing a simulated clock.
However, in analogous art Maturana teaches load an input data item from the simulated data; determine a first timestamp associated with the input data item; and set a simulated clock to a time represented by the first timestamp (to facilitate desired simulation of the simulated controlled system, the system 100 can comprise a simulation management component (SMC) 122 that can facilitate controlling operation of the simulation of the simulated controlled system. The SMC 122 can facilitate synchronization of the clocks 114, 116, 118 and 120, synchronization of intra-node and inter-node data exchanges, prediction of time lengths of steps in the simulation, among other features and functionality of the SMC 122, as more fully disclosed herein. In an aspect, the SMC 122 can employ a modified Institute of Electrical and Electronics Engineers (IEEE) 1588 Precision Time Protocol (PTP) (IEEE 1588 PTP) standard to facilitate synchronization of the components and associated clocks of the simulated controlled system in ¶ [0040]).


With regard to claim 20, Maturana teaches wherein the one or more processors are further configured to at least schedule execution of the second subsystem based at least partly on the time, wherein the simulated clock maintains the time represented by the first timestamp during execution of the second subsystem, and wherein the second subsystem uses the simulated clock to generate a second timestamp associated with the in-process data generated by the second subsystem (to facilitate desired simulation of the simulated controlled system, the system 100 can comprise a simulation management component (SMC) 122 that can facilitate controlling operation of the simulation of the simulated controlled system. The SMC 122 can facilitate synchronization of the clocks 114, 116, 118 and 120, synchronization of intra-node and inter-node data exchanges, prediction of time lengths of steps in the simulation, among other features and functionality of the SMC .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200209861 A1
teaches
Distributed system execution using a serial timeline
US 20200210234 A1
teaches
Distributed system task management using a simulated clock


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195